Case 1:17-cv-04869-FB-LB Document 135-1 Filed 10/18/19 Page 1 of 5 PageID #: 7601




                            EXHIBIT 1
Case 1:17-cv-04869-FB-LB Document 135-1 Filed 10/18/19 Page 2 of 5 PageID #: 7602

             THE LAW OFFICE OF SHAWN SHEARER, P.C.
                          3839 McKINNEY AVENUE, SUITE 155-254
                                  DALLAS, TEXAS 75204
                                 OFFICE: (972) 803-4499
                                   shawn@shearerlaw.pro



                                          October 11, 2019


 VIA ELECTRONIC AND CERTIFIED MAIL

 Mr. Joseph J. Plumeri, II
 Senior Advisor
 Kohlberg, Kravis and Roberts
 9 West 57th Street
 New York, New York 10019


 Mr. Plumeri:

 Due to the content of your sworn testimony provided in the matter of Barger v. First Data
 (EDNY 1:17-cv-04869-FB-LB) on Tuesday, September 18, 2019, Mr. Steven Barger is noticing
 you of his intent to bring claims against you personally, including (but not limited to) fraud in the
 inducement, breach of contract, unjust enrichment, conversion and theft of intellectual property.
 While it is true that your testimony took place during in court during Barger v. First Data, Mr.
 Barger’s claims against you are not a result of his distinct and separate FMLA and ADA claims
 as asserted against Mr. Frank Bisignano, Mr. Dan Charron, Mr. Anthony Marino, Ms. Rhonda
 Johnson, and First Data (now Fiserv.) Mr. Barger’s claims against you are not claims related to
 wrongful termination. Those claims were never asserted against you, Mr. Henry Kravis,
 Kohlberg, Kravis and Roberts, Mr. George Roberts, Hachette/ DeCapo Lifelong Books or the
 Harry Walker Agency.

 Your sworn testimony in Barger v. First Data is in direct conflict with dated publications,
 documents signed by you, video/audio recordings and other tangible items including statements
 from other relevant parties. The items in question are in Mr. Barger’s possession. Your sworn
 testimony of September 18, 2019 was provided freely and without duress. It is Mr. Barger’s legal
 position that your testimony constitutes proof of fraud, and that you have admitted under oath to
 having deprived Mr. Barger of significant financial compensation. Further, your statements also
 rise to professional defamation, slander as well as proof of both your personal intent as well as
 actual theft of, and unjust enrichment from, Barger’s intellectual property. Please be aware that
 the only circumstances under which testimony that is given in court may be exempt from claims
 of defamation, is if such testimony is truthful. The testimony in question is not truthful.



                      THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:17-cv-04869-FB-LB Document 135-1 Filed 10/18/19 Page 3 of 5 PageID #: 7603



 The purpose of this letter, is to inform you that due to the information you provided under oath,
 which is in direct conflict with information you provided Barger, you are now informed that you
 should anticipate litigation and are being placed under a formal legal hold.

 None of Mr. Barger’s claims against you are wrongful termination claims. Any attempt by you,
 Mr. Adam Rosman, or any other party through Gary Eidelman, Mr. Louis DiLorenzo or any
 other lawyer, to interfere in Barger’s current appeal against Fiserv due to your personal liability
 to Barger will not be tolerated. Barger’s claim against you is a direct result of untruthful
 testimony that you willingly provided, and claims that arise from your sworn statements as well
 as other statements asserted by defendants and their counsel in Barger’s case as truth involving
 your bad acts against Barger during the September 2019 trial. These lies, admissions and
 statements meet the standard of the claims that Barger will assert against you in the form of
 pleadings in federal court before the end of 2019. That you chose the forum of Barger’s wrongful
 termination claim against Fiserv to present proof of your own bad acts against Barger, was your
 choice alone, and has no bearing on Barger’s claims against Fiserv, et al.

 Please be assured, that Mr. Barger has correspondence, writings, messages, recordings and all
 other relevant communications between the two of you dating back to 1982. While all of this will
 not be relevant, much of it will be relevant, and you are now being officially notified that due to
 your willfully conflicting testimony during Barger v. Data, Barger has legitimate claims to bring
 against you and your current employer, Kohlberg, Kravis and Roberts, Hachette, DeCapo Books,
 and the Harry Walker Agency.

 You are being instructed to place an immediate formal legal hold on all communications, past or
 present, beginning in the year 1982, including metadata that originated from, or was received by,
 any and all phones and devices including but limited to: work phone(s), home phone(s), cell
 phone(s) (including any “burner” phones you have in your possession and control), public
 phones, the phones of your family members, the phones and devices of Susan Plumeri, your
 work computer(s), home computer(s), any iPads, Blackberries, iPhones, tablets, smart phones,
 Alexa, Google Home, handheld devices, car phones, pagers, laptops, handwritten notes,
 publications, notes from which you work when you write, video recordings, audio recordings,
 ghost writings and all notes and writings related to the published work “The Power of Being
 Yourself”, DeCapo Lifelong Books, contracts surrounding the ghost writing and writing of the
 aforementioned book, letters, both hand written and typed, all social media chats, instant
 messages, message boards including but not limited to Facebook, LinkedIn, Snapchat, Grindr,
 Instagram, match.com, EHarmony, internal communications in all forms and all other forms of
 communication not expressly described. This hold includes all written and/or otherwise recorded
 contracts of ANY KIND that exist(ed) between you and Mr. Steven B. Barger under any
 circumstances. This hold includes, but is not limited to professional and personal
 communications of any kind that exist between you and:




                      THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:17-cv-04869-FB-LB Document 135-1 Filed 10/18/19 Page 4 of 5 PageID #: 7604



 Mr. Steven B. Barger
 Mr. Paul Dunlap
 Mr. Sanford I. Weill
 Mr. Peter Cohen
 Mr. James Robinson III
 Mr. James Dimon
 Mr. Hardwick Simmons
 Ms. Jessica Weill Bibliowitz
 Mrs. Nancy Plumeri
 Mr. Christoper Plumeri
 Ms. Leslie Plumeri
 Mr. Jay Plumeri
 Mrs. Susan Plumeri
 Mr. Grant Barger
 Mr. Henry Kravis
 Mr. George Roberts
 Mr. Peter Theil
 Mr. Adam Rosman
 Ms. Elizabeth Fissler-Rosman
 Mr. Dominic Caesserely
 Ms. Alexandra Lebenthal
 Mr. Guy Chiarello
 Mr. Joshua King
 Ms. Karen Whalen
 Mr. Gary Eidelman and all staff , associates and employees named or unnamed
 Ms. Gillian Cooper and all staff, associates and employees named or unnamed
 Ms. Lindsey Kennedy and all staff, associates and employees named or unnamed
 Mr. Michael Cianfinchi and all staff, associates and employees named or unnamed
 Mr. Louis P. Di Lorenzo and all staff, associates and employees named or unnamed
 The Honorable Judge Frederic Block and all employees and staff named or unnamed
 The Honorable Magistrate Judge Lois Bloom and all employees and staff named or unnamed
 DeCapo Lifelong Books and all affiliated associates and employees, named or unnamed
 Hachette Books
 Mr. Michael Pietch
 Ms. Carol Ross
 Netflix
 Mr. Reed Hastings
 Harry Walker Agency and all affiliated associates and employees named or unnamed

 Mrs. Marilyn Barger is not a party to this litigation, and has her own representation. If you wish
 to reach Mrs. Barger’s attorney at any time, his name is Mr. Theodore Sporer, Esq. and may be
 contacted at the address and phone number provided below. Mr. Sporer will not be privy to any
 details about Mr. Steven Barger’s claims against you and Kohlberg, Kravis, Roberts.

                      THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:17-cv-04869-FB-LB Document 135-1 Filed 10/18/19 Page 5 of 5 PageID #: 7605




 Mr. Sporer will be prepared to discuss Mrs. Barger’s potential claims against you, should you
 have need to involve Mrs. Marilyn Barger in matters between you and Mr. Steven Barger. At this
 time, Mr. Sporer has indicated that Mrs. Marilyn Barger has no intent to bring any claims against
 you, Susan Plumeri, Kohlberg, Kravis, Roberts, Da Capo Lifelong Books, or The Harry Walker
 Agency, nor does she have any information to offer in this matter.

 Mrs. Marilyn Barger’s attorney, if needed can be reached as follows:
 Mr. Theodore F. Sporer, Esq.
 108 3rd Street
 Des Moines, Iowa 50309
 (515) 989-6080

 Mr. Steven Barger will not be discussing this matter with any of the above named parties
 including Mr. Grant Barger. Mr. Steven Barger’s claims will be stated only in the appropriate
 legal forum, and Barger will make no effort to obtain information from, nor defame you to, the
 persons with whom you are commanded to hold your communications. The parties named
 herein, with the exception of Mr. Adam Rosman, who has received formal notice, are under no
 formal obligation to hold their communications with you at this time, but you are commanded to
 hold your communications with them. Should the appropriate time arise, the parties named
 herein will be notified of their legal hold obligations independent of this notification.

 Please understand that this hold includes communications going forward with these parties, as
 well. Any attempt by you to instruct any party to alter or destroy the communications named
 herein is not permitted.Please understand that communications between you and Mr. Adam
 Rosman will be subject to provision of a “privilege log” that the judge assigned to Barger’s case
 can determine the extent to which privilege will attach. Rosman is not your private attorney, and
 cannot be, in matters related to Mr. Barger.

 Anticipate litigation timely, and please have your attorney contact me as soon as possible. Please
 let me know who will accept personal service for you. I will notice Kohlberg, Kravis and
 Roberts, Hachette and The Harry Walker Agency myself to determine who will accept service for
 those entities.

                                         Very truly yours,




                      THE LAW OFFICE OF SHAWN SHEARER, P.C.
